Citation Nr: 1713380	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for basil cell carcinoma, to include as the result of exposure to herbicides.  

2.  Entitlement to service connection for testicular cancer, seminoma, to include as the result of exposure to herbicides, and also to include as secondary to service-connected prostate cancer or the treatment thereof.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 until May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded this claim in July 2014.  The claim has since returned for further appellate consideration.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds additional evidentiary development is necessary before the Board can adjudicate these claims.  

The Veteran asserted that his basil cell carcinoma and testicular cancer are related to his exposure to herbicides during the Vietnam War.  In addition, he also stated that his testicular cancer may have been caused or aggravated by his service-connected prostate cancer or the treatment thereof.  

In the July 2014 remand, the Board directed that the Veteran be afforded a VA examination.  The Veteran was scheduled for a VA examination on September 22, 2014, to determine whether his disabilities were related to service or his service-connected disabilities.  However, the Veteran failed to report for his examination.  On September 29, 2014, the Veteran called the RO to state that he was unable to make his VA examination because he was on vacation and did not receive the notice until he returned.  In addition, the Veteran requested that the examination be rescheduled and he ensured that he would attend.  

The Board finds that the Veteran's call on September 29, 2014, demonstrates good cause for his failure to report to the examination.  38 C.F.R. § 3.655 (b) (2016).  Pursuant to 38 C.F.R. § 3.655 (b) when a claimant fails to report without "good cause" for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Here, the record is incomplete because the Veteran has shown good cause.  The Board is granting the Veteran's request to schedule another VA examination to ensure compliance with the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since June 2016.

2.  Schedule the Veteran for a VA examination with an appropriate examiner for the Veteran's basil cell carcinoma.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's basil cell carcinoma.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service, including as a result of exposure to herbicides.

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's basil cell carcinoma was caused/aggravated (permanently worsened beyond normal progression) by any service-connected disabilities.  

All testing deemed necessary by the examiner must be performed and the results reported in detail. 

3.  Schedule the Veteran for a VA examination with an appropriate examiner for the Veteran's testicular cancer.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After examining the Veteran and reviewing his complete record, the examiner is asked to:

A.  Determine the nature and etiology of the Veteran's testicular cancer.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service, including as a result of exposure to herbicides. 

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's testicular cancer was caused/aggravated (permanently worsened beyond normal progression) by any service-connected disabilities, specifically his service-connected prostate cancer or the treatment thereof.  

All testing deemed necessary by the examiner must be performed and the results reported in detail.  

4.  Then, readjudicate the service connection claims for basil cell carcinoma and testicular cancer.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




